             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00031-MOC-WCM

MARIANA KARPELLS KUEHN                     )
On Behalf of Herself and                   )
All Others Similarly Situated              )
                                           )                  ORDER
                  Plaintiff,               )
v.                                         )
                                           )
SAGE ECOENTERPRISES, LLC, and              )
JAMES R. TALLEY doing business as          )
Green Sage Café                            )
                                           )
                  Defendants.              )
                                           )

      This matter is before the Court on various filings which indicate that

Sage EcoEnterprises, LLC (“Sage”) has filed a voluntary bankruptcy petition

under Chapter 11 of the United States Bankruptcy Code. Docs. 26, 32.

      The undersigned confirmed during an Initial Pretrial Conference on May

21, 2021 that Sage filed bankruptcy April 20, 2021. All parties to this action

agreed that the automatic stay pursuant to 11 U.S.C. § 362 stays Plaintiff’s

claims against Sage in this matter.

      It is well-settled that “[w]hen litigation is pending against the debtor at

the time a bankruptcy case is commenced, the litigation is stayed

automatically.” 3 Collier on Bankruptcy ¶ 362.03[3] (16th ed. 2014); see also

11 U.S.C. § 362(a)(1) (providing that a bankruptcy petition operates as an
automatic stay of “the commencement or continuation . . . of a judicial,

administrative, or other action or proceeding against the debtor”). Accordingly,

this action is stayed as to Sage.

      The question of whether Plaintiff’s claims against individual Defendant

James R. Talley should likewise be stayed will be addressed in the context of

the parties’ pending Motions, as discussed during the conference.

      Accordingly, it is ORDERED that this action is hereby STAYED as to

Defendant Sage EcoEnterprises, LLC until further Order of the Court. All

other claims pending in this action remain unaffected by this stay at this time.

      IT IS FURTHER ORDERED that the parties shall file a status report

with the Court every ninety (90) days until the bankruptcy proceeding is

completed or the automatic stay is lifted, whichever first occurs.



                                    Signed: May 21, 2021




                                          2
